DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on June 9, 2022.  Claims 1-4 and 8-9 have been cancelled.  Clams 5-7 have been amended.  Claims 10-26 have been added.  Claims 5-7 and 10-26 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Objections
Claims 10, 15, 20, and 25 are objected to because of the following informalities:  The term “the auction” lacks antecedent basis in lines 5 and 4, respectively.  Appropriate correction is required.

Claims 11, 16, 21, and 26 are objected to because of the following informalities:  The term “the validation information” lacks antecedent basis in lines 4-5 and 3-4, respectively.  Appropriate correction is required.

Claims 11, 16, 21, and 26 are objected to because of the following informalities:  the claim recites the term “bit” instead of “bid” in lines 4, 3, 2 respectively.  Appropriate correction is required.


Claim 23 is objected to because of the following informalities:  The term “the media” lacks antecedent basis in line 4.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  The term “the secure communication” lacks antecedent basis in line 5.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  The term “the EV certificate” lacks antecedent basis in line 8.  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 and 10-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 5, 12, 17, and 22 recite the limitations, "receiving, by a first device, information from a second device, wherein the first device represents as an agent of a plurality of advertisers, and wherein the second device is configured to provide media having an advertising spot; determining whether or not an electronic certificate of the second device includes an extended validation certificate in response to a bid request for an advertisement with respect to the advertising spot, wherein the electronic certificate is associated with a secure communication with the second device, and wherein the extended validation certificate is associated with verifying legitimacy and physical existence of an operator of the second device; and updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on whether the electronic certificate of the second device is without the extended validation certificate.”
The recited claim limitation, “receiving, by a first device, information from a second device, wherein the first device represents as an agent of a plurality of advertisers, and wherein the second device is configured to provide media having an advertising spot; determining whether or not an electronic certificate of the second device includes an extended validation certificate in response to a bid request for an advertisement with respect to the advertising spot, wherein the electronic certificate is associated with a secure communication with the second device, and wherein the extended validation certificate is associated with verifying legitimacy and physical existence of an operator of the second device; and updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on whether the electronic certificate of the second device is without the extended validation certificate.” is directed to the abstract idea of commercial or legal interactions under advertising, marketing, and sales activities or behaviors.  Specifically, the limitations are directed an advertisement spot (akin to advertising) and updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on the electronic certificate (akin to sales activity or behaviors),  which is a form of advertising and marketing.  The invention incentivizes an entity incorporating an extended validation certificate in the advertisement/bid request for an advertisement.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (see MPEP 2106.05(a)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “The user terminal refers to a terminal which is utilized by a user to browse the media (Web site and the like), such as a smartphone, a tablet terminal, a Personal Computer (PC), and the like.” (paragraph 0021 of the applicant’s specification), “FIG. 2 is a diagram illustrating an example of a hardware configuration of the DSP device 10 according to the first embodiment. The DSP device 10 of FIG. 2 includes a drive device 100, an auxiliary storage device 102, a memory device 103, a CPU 104, an interface device 105, and the like which are connected to each other via a bus B.” (paragraph 0026), and “FIG. 4 is a diagram illustrating an example of a functional configuration of the SSP device 20 according to the first embodiment. In FIG. 4, the SSP device 20 includes a receiving unit 21, a transmitting unit 22, an EV certificate determination unit 23, and an auction unit 24. One or more programs installed in the
SSP device 20 cause a CPU of the SSP device 20 to 5 execute a process of each of these units.” (paragraph 0042), reads on a general-purpose computer.  Based on the applicant's specification, elements in claims 1-9 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a processor, memory, computer-executable instructions, first device, second device, extended validation certification, and non-transitory computer readable storage medium are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 6-7, 10-11, 13-16, 18-21 and 23-26 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 6, 13, 18 (recites a second processor, third device, first device, storage device) 7, 14, 19, 23, 24 (recites a third device and second device) which do not amount to significantly more than the judicial exception. Dependent claims 6-7, 13-14, 18, and 23-24 do not recite additional elements that amount to significantly more than the judicial exception.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney US Publication 20170032413 A1 in view of Gillum US Publication 20120167233 A1 further in view of Stoback et al. US Publication 20150074390 A1.
Claims 5, 12, and 17:
	As per claims 5,12, and 17,  McCartney teaches the communication system, communication device, and method comprising:
a processor (paragraph 0126 “Computer system 500 also includes a main memory 506, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504. Main memory 506 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 504. Such instructions, when stored in non-transitory storage media accessible to processor 504, render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions.”);

and a memory storing computer-executable instructions that when executed by the processor cause the communication system to execute a method comprising (paragraph 0126 “Computer system 500 also includes a main memory 506, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504. Main memory 506 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 504. Such instructions, when stored in non-transitory storage media accessible to processor 504, render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions.”):

receiving, by a first device, information from a second device, wherein the first device represents as an agent of a plurality of advertisers (paragraphs 0038-0039, 0045, and 0079 “For example, as part of its operations to facilitate the sale of an ad impression, a SSP receives a signed ad request from a publisher, so that the SSP may forward the signed ad request to one or more ad exchanges for auctioning. As another example, as part of its operations to provide a virtual marketplace for ad impressions, an ad exchange receives a signed ad request from a SSP, so that the ad exchange may auction the signed ad request. As another example, as part of its operations to facilitate the purchase of an ad impression, a DSP receives a signed ad request from an ad exchange, so that the DSP may place bids on the signed request on behalf of one or more advertisers.”), and wherein the second device is configured to provide media having an advertising spot (paragraphs 0040-0041 “In an example, publisher 112 manages hardware and/or software that generates ad request 122. Publisher 112 also manages hardware and/or software that collects information to be included in ad request 122, such as information pertaining to the ad impression, the web content that is to display the ad impression, and/or the end user initiating the loading of the web content.”);
 
McCartney does not teach determining whether or not an electronic certificate of the second device includes an extended validation certificate in response to a bid request for an advertisement with respect to the advertising spot, wherein the electronic device is associated with a secure communication with the second device, and wherein the extended validation  certificate is associated with verifying legitimacy and physical existence of an operator of the second device.  However, Gillum teaches an Email Trust Service and further teaches, “At block 506, it is determined whether an Extended Validation certificate is associated with the authorized domain. For example, the email trust service 120 determines whether an Extended Validation certificate 116 is associated with the authorized domain. In embodiments, the email trust service determines whether an Extended Validation certificate is associated with the authorized domain by extracting a domain name from a sender address field of the email message and then examining a certificate provided by a website that is associated with the domain name. If the email trust service determines that the certificate is not an Extended Validation certificate, the email trust service can block the email message from being communicated to a client device. Alternatively, the email trust service can associate a non-trust indicator with the email message that is then displayed with the email message at a client device to indicate to the email recipient that the email message is not trusted.” (paragraph 0048), “After verifying that an email message 108 is received from an authorized domain, the email trust service 120 can determine whether an Extended Validation certificate 116 is associated with the authorized domain from which the email is received. In an embodiment, the email trust service can extract the domain name from the sender address field of the email message and establish a secure connection with the domain, such as by connecting to a website associated with the domain. For example, the email trust service can extract the domain "starbank.com" from the sender address "john@starbank.com", and then establish a secure connection with the website "www.starbank.com", which may be a business domain 112.” (paragraph 0023), “When the secure connection is established, a certificate is received from the business domain 112 as part of the secure connection. The email trust service 120 can then examine the certificate provided by the domain to determine whether the certificate is an Extended Validation certificate. If the certificate is an Extended Validation certificate, the email trust service determines that the email is received from a trusted domain that has already been verified by an Extended Validation certificate Authority.” (paragraph 0024) and “Additionally, a determination can be made as to whether an Extended Validation certificate is associated with an authorized domain to determine whether the authorized domain can be trusted. An Extended Validation certificate is a standardized digital certificate that is issued to indicate that an entity or organization responsible for an authorized domain can be trusted.” (paragraph 0014).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include determining whether or not an electronic certificate of the second device includes an extended validation certificate in response to a bid request for an advertisement with respect to the advertising spot, wherein the electronic device is associated with a secure communication with the second device, and wherein the extended validation  certificate is associated with verifying legitimacy and physical existence of an operator of the second device as taught by Gillum in order to avoid fraud and authenticate validity of the entity, business, or user associated with the request.  

McCartney and Gillum do not teach updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on whether  the electronic certificate of the second device is without the extended validating certificate.  However, Stoback teaches a Method and Device for Classifying Risk Level by Combining Multiple Evaluations and further teaches, “It will be assumed for purposes of this example that the Certificate Quality score is scored on a scale of 0 to 10. If the site does contain an SSL certificate, the score is initially set to a value of 5, and then modified according to the remaining factors. For instance, the quantifier may deduct 5 points from the score if the certificate is deemed to be untrusted. Further, the quantifier may deduct 4 points from the score for an insecure signature algorithm and an insecure key. On the other hand, 1 point could be added to the score if the key is solid. Moreover, 5 points may be added if the quantifier determines that the size of the public key meets a certain threshold. Also, if the quantifier can successfully verify that the SSL certificate has not been revoked, then 2 points may be added to the score. Furthermore, if the certificate fully satisfies the requirements for an Extended Validation (EV) certificate, then 4 points can be added to the score (EV certificates are a class of SSL certificates, which are issued by a Certificate Authority to an entity who satisfies a very extensive set of identity verification criteria).” (paragraph 0102) and “In operation S3160 of FIG. 4, an evaluation is performed in regard to a "Certificate Quality" category. Particularly, this category is scored based on the quality of the SSL certificate employed by the website or, in other words, the degree to which the site's certificate is expected to provide secure communications between the browser 200 and the website. The factors to be considered in the Certificate Quality evaluation may include one or more of the following: whether the website is identified by an SSL certificate, whether such a certificate was issued by a trusted Certificate Authority (CA), whether the certificate issuer has revoked the certificate, whether the website's public key and/or signature algorithm is considered secure, and the class of the website's certificate (including whether or not the certificate is an Extended Validation (EV)-class certificate) Each of these factors could be weighted.” (paragraphs 0096-0101).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on whether  the electronic certificate of the second device is without the extended validating certificate as taught by Stoback in order to measure and determine the value of the entity or advertiser based on the certificate transmitted or displayed.      


Claim 22:
	As per claim 22, McCartney teaches a non-transitory computer readable storage medium comprising:
receiving, by a first device, information from a second device, wherein the first device represents as an agent of a plurality of advertisers (paragraphs 0038-0039, 0045, and 0079 “For example, as part of its operations to facilitate the sale of an ad impression, a SSP receives a signed ad request from a publisher, so that the SSP may forward the signed ad request to one or more ad exchanges for auctioning. As another example, as part of its operations to provide a virtual marketplace for ad impressions, an ad exchange receives a signed ad request from a SSP, so that the ad exchange may auction the signed ad request. As another example, as part of its operations to facilitate the purchase of an ad impression, a DSP receives a signed ad request from an ad exchange, so that the DSP may place bids on the signed request on behalf of one or more advertisers.”), and wherein the second device includes an advertising spot (paragraphs 0040-0041 “In an example, publisher 112 manages hardware and/or software that generates ad request 122. Publisher 112 also manages hardware and/or software that collects information to be included in ad request 122, such as information pertaining to the ad impression, the web content that is to display the ad impression, and/or the end user initiating the loading of the web content.”);

McCartney does not teach determining whether or not an electronic certificate of the second device includes an extended validation certificate, wherein the electronic certificate is used for a communication with the second device in response to a bid request for an advertisement with respect to the advertising spot, and wherein the extended validation certificate is associated with verifying
legitimacy and physical existence of an operator of the second device.  However, Gillum teaches an Email Trust Service and further teaches, “At block 506, it is determined whether an Extended Validation certificate is associated with the authorized domain. For example, the email trust service 120 determines whether an Extended Validation certificate 116 is associated with the authorized domain. In embodiments, the email trust service determines whether an Extended Validation certificate is associated with the authorized domain by extracting a domain name from a sender address field of the email message and then examining a certificate provided by a website that is associated with the domain name. If the email trust service determines that the certificate is not an Extended Validation certificate, the email trust service can block the email message from being communicated to a client device. Alternatively, the email trust service can associate a non-trust indicator with the email message that is then displayed with the email message at a client device to indicate to the email recipient that the email message is not trusted.” (paragraph 0048), “After verifying that an email message 108 is received from an authorized domain, the email trust service 120 can determine whether an Extended Validation certificate 116 is associated with the authorized domain from which the email is received. In an embodiment, the email trust service can extract the domain name from the sender address field of the email message and establish a secure connection with the domain, such as by connecting to a website associated with the domain. For example, the email trust service can extract the domain "starbank.com" from the sender address "john@starbank.com", and then establish a secure connection with the website "www.starbank.com", which may be a business domain 112.” (paragraph 0023), “When the secure connection is established, a certificate is received from the business domain 112 as part of the secure connection. The email trust service 120 can then examine the certificate provided by the domain to determine whether the certificate is an Extended Validation certificate. If the certificate is an Extended Validation certificate, the email trust service determines that the email is received from a trusted domain that has already been verified by an Extended Validation certificate Authority.” (paragraph 0024) and “Additionally, a determination can be made as to whether an Extended Validation certificate is associated with an authorized domain to determine whether the authorized domain can be trusted. An Extended Validation certificate is a standardized digital certificate that is issued to indicate that an entity or organization responsible for an authorized domain can be trusted.” (paragraph 0014).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include determining whether or not an electronic certificate of the second device includes an extended validation certificate, wherein the electronic certificate is used for a communication with the second device in response to a bid request for an advertisement with respect to the advertising spot, and wherein the extended validation certificate is associated with verifying legitimacy and physical existence of an operator of the second device as taught by Gillum in order to avoid fraud and authenticate validity of the entity, business, or user associated with the request.  

McCartney and Gillum do not teach and updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on whether the electronic certificate of the second device is without the extended validation certificate.  However, Stoback teaches a Method and Device for Classifying Risk Level by Combining Multiple Evaluations and further teaches, “It will be assumed for purposes of this example that the Certificate Quality score is scored on a scale of 0 to 10. If the site does contain an SSL certificate, the score is initially set to a value of 5, and then modified according to the remaining factors. For instance, the quantifier may deduct 5 points from the score if the certificate is deemed to be untrusted. Further, the quantifier may deduct 4 points from the score for an insecure signature algorithm and an insecure key. On the other hand, 1 point could be added to the score if the key is solid. Moreover, 5 points may be added if the quantifier determines that the size of the public key meets a certain threshold. Also, if the quantifier can successfully verify that the SSL certificate has not been revoked, then 2 points may be added to the score. Furthermore, if the certificate fully satisfies the requirements for an Extended Validation (EV) certificate, then 4 points can be added to the score (EV certificates are a class of SSL certificates, which are issued by a Certificate Authority to an entity who satisfies a very extensive set of identity verification criteria).” (paragraph 0102) and “In operation S3160 of FIG. 4, an evaluation is performed in regard to a "Certificate Quality" category. Particularly, this category is scored based on the quality of the SSL certificate employed by the website or, in other words, the degree to which the site's certificate is expected to provide secure communications between the browser 200 and the website. The factors to be considered in the Certificate Quality evaluation may include one or more of the following: whether the website is identified by an SSL certificate, whether such a certificate was issued by a trusted Certificate Authority (CA), whether the certificate issuer has revoked the certificate, whether the website's public key and/or signature algorithm is considered secure, and the class of the website's certificate (including whether or not the certificate is an Extended Validation (EV)-class certificate) Each of these factors could be weighted.” (paragraphs 0096-0101).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on whether the electronic certificate of the second device is without the extended validation certificate as taught by Stoback in order to measure and determine the value of the entity or advertiser based on the certificate transmitted or displayed.      








Claims 6, 13, and 18:
	As per claims 6, 13, and 18, McCartney, Gillum, and Stoback teach the communications system, communication device, and method of claims 5, 12, and 17 as described above and Gillum further teaches the computer-executable instructions when executed further cause the communication system to execute a method comprising: 
determining, by a second processor associated with a third device, whether or not a certificate of the first device, used in a secure communication related to a response from the first device with respect to the bid request, is the extended validation certificate, wherein the third device is configured to represent an agent of the media, wherein the third device includes a second storage device configured to store a second program executed by the second processor (paragraphs 0048 and 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include determining, by a second processor associated with a third device, whether or not a certificate of the first device, used in a secure communication related to a response from the first device with respect to the bid request, is the extended validation certificate, wherein the third device is configured to represent an agent of the media, wherein the third device includes a second storage device configured to store a second program executed by the second processor as taught by Gillum in order to avoid fraud and authenticate validity of the entity, business, or user associated with the request.  






Stoback further teaches and reducing the rating associated with a possibility of the advertising spot being awarded to an advertiser associated with the first device when the electronic certificate of the first device is without the extended validation certificate (paragraphs 0096-0102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include reducing the rating associated with a possibility of the advertising spot being awarded to an advertiser associated with the first device when the electronic certificate of the first device is without the extended validation certificate as taught by Stoback in order to measure and determine the value of the entity or advertiser based on the certificate transmitted or displayed.  

Claims 7, 14, 19 and 24:
	As per claims 7, 14, 19, and 24, McCartney, Gillum, and Stoback teach the communication system, communication device, method, and nontransitory computer readable storage medium of claims 6, 13, 18, and 22 as described above and Gillum further teaches wherein the determining further includes determining whether or not an electronic certificate of the third device, used for a transmission of the bid request from the third device, an extended validation certificate (paragraphs 0048 and 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include wherein the determining further includes determining whether or not an electronic certificate of the third device, used for a transmission of the bid request from the third device, an extended validation certificate as taught by Gillum in order to avoid fraud and authenticate validity of the entity, business, or user associated with the request.    



Stoback further teaches and wherein the reducing further including reducing the possibility of the advertising spot being awarded to the plurality of advertisers when the certificate of the second device is without the extended validation certificate, or when the certificate of the third device is without the extended validation certificate (paragraphs 0096-0102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include wherein the reducing further including reducing the possibility of the advertising spot being awarded to the plurality of advertisers when the certificate of the second device is without the extended validation certificate, or when the certificate of the third device is without the extended validation certificate as taught by Stoback in order to measure and determine the value of the entity or advertiser based on the certificate transmitted or displayed.  

Claims 10, 15, 20, and 25:
	As per claims 10, 15, 20, and 25, McCartney, Gillum, and Stoback teach the communication system, communication device, method, and nontransitory computer readable storage medium of claims 5, 12, 17, and 22 as described above and McCartney further teaches the computer-executable instructions when executed further cause the communication system to execute a method comprising:

determining content of the advertisement and a bid amount associated with a winner of the auction associated with the bid request (paragraph 0003).





Claims 11, 16, 21, and 26:
	As per claims 11, 16, 21 and 26, McCartney, Gillum, and Stoback teach the communication system, communication device, method, and non-transitory computer readable storage medium of claims 5, 12, 17, and 22 as described above and Stoback further teaches the computer- executable instructions when executed further cause the communication system to execute a method comprising:

increasing a range of reducing the bit amount when neither the bid request nor the validation information includes the extended validation certificate as compared to when only the validation information includes the extended validation certificate (paragraphs 0096-0102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include increasing a range of reducing the bit amount when neither the bid request nor the validation information includes the extended validation certificate as compared to when only the validation information includes the extended validation certificate as taught by Stoback in order to eliminate or reduce the probability that entities or advertisers that engage in some sort of fraud win an auction.  

Claim 23:
	As per claim 23, McCartney, Gillum, and Stoback teach the non-transitory computer readable storage medium of claim 22 as described above and Gillum further teaches, the computer-executable instructions when executed further causing the computer system to execute a method comprising:
causing determination of, by a third device representing an agent of the media, whether or not a certificate of the first device, used in the secure communication related to a response from the first device with respect to the bid request, is the extended validation certificate  (paragraphs 0048 and 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include causing determination of, by a third device representing an agent of the media, whether or not a certificate of the first device, used in the secure communication related to a response from the first device with respect to the bid request, is the extended validation certificate as taught by Gillum in order to avoid fraud and authenticate validity of the entity, business, or user associated with the request.    

Stoback further teaches and causing reduction of a rating associated with a possibility of the advertising spot being awarded to an advertiser associated with the first device when the electronic certificate of the first device is without the extended validation certificate (paragraphs 0096-0102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McCartney to include causing reduction of a rating associated with a possibility of the advertising spot being awarded to an advertiser associated with the first device when the electronic certificate of the first device is without the extended validation certificate as taught by Stoback in order to measure and determine the value of the entity or advertiser based on the certificate transmitted or displayed.  

Response to Arguments
Applicant’s arguments, see pages 13-15, filed June 9, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCartney, Gillum, and Stoback. 

Objection to claim 5 has been withdrawn.  



35 U.S.C. 101
A.	According to applicant’s argument on page 11 of the remarks discloses, “While claims 1-4 and 8-9 have been canceled herein, Applicant respectfully submits that the remaining claims, amended claims 5-7 and new claims 10-26, claim subject matter that is not an abstract idea of commercial interaction under advertising, marketing, and sales activities or behaviors. Rather, claimed embodiments of the present case relate to communication systems, devices, and methods, which include limitations of detecting and excluding a fraudulent user for which validity is not verified. The claimed subject matter with these limitations prevents fraudulent data communications when distinct parts of a computing network use unique validation certifications. In particular, a computing network in accordance with the claimed subject matter includes a domain validation for SSL data encryption, an organization validation
for information that relates to an organization, and an extended validation for displaying a validated website on a web browser. Spec. at para.[0012]-[0016].”  The examiner respectfully disagrees.
The claims are not directed to limitations of detecting and excluding a fraudulent user for which validity is not verified.  The limitations in the independent claims recite, "receiving, by a first device, information from a second device, wherein the first device represents as an agent of a plurality of advertisers, and wherein the second device is configured to provide media having an advertising spot; determining whether or not an electronic certificate of the second device includes an extended validation certificate in response to a bid request for an advertisement with respect to the advertising spot, wherein the electronic certificate is associated with a secure communication with the second device, and wherein the extended validation certificate is associated with verifying legitimacy and physical existence of an operator of the second device; and updating a rating associated with a possibility of the advertising spot being awarded to the plurality of advertisers based on whether the electronic certificate of the second device is without the extended validation certificate.” as directed to advertising and marketing.  The claims recite an advertisement spot (akin to advertisement) and incentivizing using an extended validation certification to updating rating associated with the possibility of the advertisement being awarded to a plurality of advertisers (akin to sales activity or behaviors).  This is a form of advertising and marketing.  
B.	According to applicant’s argument on page 12 of the remarks discloses, “Applicant further submits that, even when without conceding the claimed subject matter were an abstract idea, the claimed subject matter includes elements beyond the judicial exceptions. In particular, the claimed subject matter with limitations of the determining whether or not an electronic certificate of the second device includes an extended validation certificate and updating the rating based on the determination integrates the exception into a practical application of allocating advertising spots. The claimed subject matter further improves technologies that relate to detecting a fraudulent device that is not a valid device in a computer network used for an ad network.” The examiner respectfully disagrees.
	The examiner notes the improvement of detecting a fraudulent device that is not a valid device in a computer network for ad network is not claimed.  The claims are directed to determining whether or not an electronic certificate includes an extended validation certificate and updating a rating  associated with a possibility of the advertisement spot being awarded to the plurality of advertisers based on whether the electronic certificate of the second device is without the extended validation certificate.  Once again, the detecting of the fraudulent device is not claimed.  Therefore, the rejection is maintained.  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682